Citation Nr: 1622542	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the Air Force, serving on active duty from November 1971 to October 1977, and from September 1979 to May 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran's left knee degenerative joint disease results from disease or injury incurred in active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  Id.; Walker, 708 F.3d at 1338-39.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has been diagnosed with osteoarthritis and degenerative joint disease of the left knee, including of the meniscus, as reflected in an October 2007 private magnetic resonance imaging (MRI) study and in the April 2010 VA examination report.  He underwent a partial knee replacement (unicompartmental arthroplasty), in July 2010, according to a February 2016 letter from his treating physician.  

At the February 2016 Board hearing and in his October 2012 substantive appeal (VA Form 9), the Veteran stated that the rigors of physical conditioning, including running and weight training, during his more than twenty years of active service to maintain fitness standards as a fighter pilot, caused wear and tear on his left knee and resulted in his current left knee pathology.  He stated at the hearing that he had left knee symptoms during service but generally did not seek medical attention for them in order to avoid potential disqualification as a fighter pilot.  

A February 1989 service treatment record (STR) reflects that the Veteran reported a sore, painful left knee present for the past twelve hours.  There was no trauma or history of injury.  He had been playing tennis and golf over the weekend.  On examination, there was crepitus and tenderness on palpation above the patella.  The assessment was mild tendonitis.  No X-ray study was performed.  The STRs show that a few days later, the Veteran was seen for follow-up of the tendonitis, at which he reported that he was "ok."  No tenderness was noted on examination.  The assessment was that the tendonitis had resolved.  The STRs do not otherwise document treatment or complaints of knee problems, which is consistent with the Veteran's statement that he did not seek medical treatment for his left knee symptoms.  Service examination reports do not reflect abnormal findings with respect to the knee, but no diagnostic imaging studies were performed. 

Following the Veteran's retirement from active service, military treatment facility (MTF) records reflect that in January 2006, about ten years after his retirement, the Veteran reported occasional left knee pain after golfing, but it was "not a major concern."  A February 2006 record reflects that there was no known trauma to the knee.  A February 2006 X-ray study of the left knee showed degenerative changes in the patellofemoral compartment, as well as effusion.  

In a July 2010 letter, the Veteran's treating physician, A. Brothers, M.D., an orthopedic surgeon, stated he was to perform an arthroplasty of the Veteran's left knee later that month.  The physician further stated that "although it is impossible to say definitively what ultimately leads to osteoarthritis in the knee, it is very reasonable to consider the demands on the knee put on by 23 years of military service as a contributing factor," including running and weight training.  In a February 2016 letter, Dr. Brothers stated that he began treating the Veteran for left knee osteoarthritis and meniscus degeneration about seven years earlier.  Dr. Brothers noted that the Veteran's left knee showed "long term deterioration."  The physician opined that the Veteran's left knee condition was "more likely than not (at least 50/50 chance) occurred [in] or was greatly exacerbated by his 20 plus years of [military service]."  He noted that the rigors of flying would be extreme stress on the knee joints, especially with the type of aircraft the Veteran flew throughout his career, and that the running and weight training necessary to stay in shape for flying further put stress on the joint.  

In the April 2010 VA examination report, the examiner opined that the Veteran's left knee degenerative joint disease was less likely than not caused by or related to active service as the STR's showed only a single complaint of left knee pain without injury or trauma, and advanced age was the strongest risk factor for degenerative joint disease.  

Resolving reasonable doubt, service connection for the Veteran's left knee osteoarthritis and degenerative joint disease is established.  There is no requirement that the STRs document ongoing left knee problems.  The Veteran has credibly stated that he experienced left knee symptoms during service.  Moreover, when his left knee was first X-rayed about ten years following his retirement from service, degenerative changes were shown which, in the February 2016 letter, his treating physician characterized as showing "long term deterioration."  Indeed, only four years later, he underwent a partial knee replacement.  Thus, even if the Veteran did not experience ongoing symptoms, the degeneration of his left knee had been present for a long time.  The absence of degeneration during service cannot be ruled out since no diagnostic imaging such as an X-ray study was performed at the time.  Given the fact that left knee symptoms were noted in service, and that the Veteran again reported left knee symptoms ten years after service which were diagnosed as osteoarthritis and degenerative joint disease, and which showed long term deterioration, the criteria for presumptive service connection under § 3.03(b) for a chronic disease are satisfied.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (noting that to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms); see also 38 C.F.R. § 3.303(d).     

The July 2010 and February 2016 letters from the Veteran's treating physician also support a medical nexus to the strain placed on the Veteran's knee during service from the rigors of flying and maintaining his physical condition by running and weight training.  See Holton, 557 F.3d at 1366.  These opinions at least counterbalance, and indeed outweigh, the April 2010 VA medical opinion.  The former were rendered by an orthopedic surgeon who had treated the Veteran's left knee disability for years, and who provided a logically sound explanation for the conclusion reached that places a relationship to service within a reasonable degree of medical certainty sufficient to satisfy the benefit-of-the-doubt standard.  See 38 C.F.R. § 3.102.  The VA medical examiner, by contrast, has lesser expertise as a physician's assistant.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Moreover, the opinion seems to rely on the fact that the STRs only document a one-time complaint of knee pain, which is not a sufficient basis for finding against a relationship to service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007). 

In sum, service connection for the Veteran's left knee disability, manifested by osteoarthritis and degenerative joint disease, including of the meniscus, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability, manifested by osteoarthritis and degenerative joint disease, including of the meniscus, is granted.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


